Citation Nr: 0943611	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-19 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for dysthymic disorder with somatization disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from April 1979 to August 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the Veteran's claim for a 
disability rating in excess of 50 percent for dysthymic 
disorder with somatization disorder.

In April 2006, the Veteran notified VA that she had moved to 
the jurisdiction of the RO in Seattle, Washington.  That 
facility retains jurisdiction over this appeal.

The Board notes that, in a December 2008 rating decision, the 
RO denied the Veteran's claim of entitlement to service 
connection for PTSD.  Because the Veteran has not disagreed 
with the December 2008 rating decision, and because the time 
for initiating an appeal of this decision has not expired, a 
service connection claim for PTSD is not before the Board.  
See 38 C.F.R. § 20.302 (2009); see also Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (holding that claims for service 
connection for PTSD also encompass claims for service 
connection for all psychiatric disabilities afflicting a 
Veteran based on a review of the medical evidence). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Prior to October 4, 2006, and from February 25, 2009, the 
Veteran's service-connected dysthymic disorder with 
somatization disorder is manifested by, at worst, 
occupational and social impairment with reduced reliability 
and productivity.

3.  From October 4, 2006, to February 25, 2009, the evidence 
demonstrates occupational and social impairment with 
deficiencies in most areas, with symptoms including suicidal 
ideation, auditory hallucinations, and poor hygiene.


CONCLUSIONS OF LAW

1.  From October 4, 2006, to February 25, 2009, the criteria 
for a disability rating of 70 percent, but no higher, for 
dysthymic disorder with somatization disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9433 (2009).  

2.  Prior to October 4, 2006, and from February 25, 2009, the 
criteria for a disability rating greater than 50 percent for 
dysthymic disorder with somatization disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9433 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

In letters issued to the Veteran in December 2004 and April 
2006, VA notified the appellant of the information and 
evidence needed to substantiate and complete her claim, 
including what part of that evidence she was to provide and 
what part VA would attempt to obtain for her.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran also was 
notified of the Dingess requirements in March 2006, in the 
April 2006 VCAA notice letter, in August 2006, and in July 
2008.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
December 2004 VCAA letter was issued prior to the April 2005 
rating decision that is the subject of this appeal.  

The Board notes that the Court, in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently 
reversed the Court's decision in Vazquez-Flores, finding that 
VA is not required to tailor § 5103(a) notice to individual 
Veterans or to notify them that they may present evidence 
showing the effect that worsening of a service-connected 
disability has on their employment and daily life for proper 
claims adjudication.  For an increased rating claim, section 
§ 5103(a) now requires that the Secretary notify claimants 
generally that, to substantiate a claim, they must provide, 
or ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, No. 2008-
7150 (Fed. Cir. Sept. 4, 2009) (holding that notice specific 
to individual Veterans is no longer required in increased 
compensation claims).  The Veteran received Vazquez-Flores 
notice in July 2008.

The Appeals Management Center (AMC) cured any timing defect 
by re-adjudicating all of the Veteran's claims in an April 
2009 supplemental statement of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, 20 Vet. App. at 376-78 
(holding that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the April 2009 
supplemental statement of the case complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).  As neither the Veteran nor his service 
representative have indicated any prejudice caused by this 
error, or any other error, the Board finds no basis for 
finding prejudice against the Veteran's appeal of the issues 
adjudicated in this decision.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The RO has obtained the Veteran's 
service treatment records and post-service VA treatment 
records, as well as VA examination reports dated in March 
2005 and August 2008.  After review of these examination 
reports, the Board finds that they provide competent, non-
speculative evidence regarding the current nature and 
severity of the Veteran's service-connected dysthymic 
disorder with somatization disorder.  Thus, there is no duty 
to provide another examination.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Factual Background and Analysis

The Veteran contends that her service-connected dysthymic 
disorder with somatization disorder is more disabling than 
currently evaluated.  Her claim for an increase was received 
in August 2004.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2009); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected dysthymic disorder with 
somatization disorder currently is evaluated as 50 percent 
disabling effective September 27, 2000, under 38 C.F.R. 
§ 4.130, DC 9433 (dysthymic disorder).  See 38 C.F.R. 
§ 4.130, DC 9433 (2009).

Under DC 9433, a 50 percent rating is assigned for 
occupational and social impairment with reduced reliability, 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively, impaired impulse control 
(such as unprovoked irritability with periods of violence), 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances 
(including work or a work-like setting), or an inability to 
establish and maintain effective work relationships.  Id.

A 100 percent rating is assigned for bipolar disorder with 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

The medical evidence shows that, on VA outpatient treatment 
in March 2004, the Veteran's complaints included crying 
spells, initial and intermittent insomnia with a total sleep 
time of 2-3 hours, and feeling "very stressed at work."  
The Veteran stated that her appetite had increased and she 
had gained 5 pounds.  She denied experiencing any symptoms of 
psychosis.  It was noted that she had few friends, lived by 
herself, and kept to herself.  It also was noted that she had 
been employed by the Internal Revenue Service (IRS) for 
6 years.  Mental status examination of the Veteran showed 
good eye contact, neither increased nor decreased psychomotor 
activity, a mildly depressed mood, a strange affect, full 
orientation, no hallucinations, and no evidence of delusions.  
The Veteran denied any suicidal or homicidal ideation, 
although she reported a history of 3 suicide attempts in the 
past.  The Veteran's GAF score was 60, indicating moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  The Axis I diagnoses included dysthymic 
disorder.

In July 2004, the Veteran complained of feeling very tense, 
anxious, and tearful.  She expressed "fears of 'losing it' 
or 'blowing up."  She also reported feeling "very anxious 
and 'on guard' at work."  She stated that she was "very 
concerned about financial problems and was worried about 
losing her job because of her anxiety and fear of making 
mistakes."  Mental status examination of the Veteran showed 
her posture was slumped.  She had intermittent eye contact, 
good grooming, normal motor skills, hesitant, monotonous, 
soft but clear speech, depressive thoughts with obsessions, 
ruminations, paranoid ideation, and coherent, goal-directed 
thought processes.  The Veteran's GAF score was 48, 
indicating serious symptoms or any serious impairment in 
social, occupational, or school functioning.  The diagnoses 
included dysthymia.

In September 2004, the Veteran complained of depression and 
anxiety.  She reported initial insomnia and slept 5 hours 
with medication.  The Veteran also reported "that her boss 
is looking for an excuse to fire her."  Mental status 
examination of the Veteran showed that she was neatly groomed 
and had good eye contact.  There was neither increased nor 
decreased psychomotor activity.  She was mildly depressed but 
had full orientation, and there were no auditory or visual 
hallucinations or evidence of delusions.  The Veteran denied 
any suicidal or homicidal ideation.  The Axis I diagnoses 
included dysthymic disorder.

In November 2004, the Veteran reported that she was doing 
better and felt that she was stabilizing.  She also reported 
continuing intermittent insomnia, an "okay" appetite, low 
energy, and fair concentration.  She also reported difficulty 
organizing her finances and personal affairs.  She stated 
that she had been working regularly "and continues to have 
the feeling that they are trying to get rid of her."  Mental 
status examination of the Veteran showed good eye contact, 
neat grooming, neither increased nor decreased psychomotor 
activity full orientation, no auditory or visual 
hallucinations, and no evidence of delusions.  The Veteran 
denied any suicidal or homicidal ideation.  The Veteran's GAF 
score was 60.  The Axis I diagnoses included dysthymic 
disorder.

On VA examination in March 2005, the Veteran's complaints 
included recurrent intrusive thoughts, recurrent nightmares, 
panic attacks, difficulty falling asleep and staying asleep, 
anger management problems, and difficulty concentrating.  She 
also reported that she had worked at the IRS since 1998 and 
did not have any significant loss of work time in the 
previous 12 months.  She stated that she had "almost no 
social life" with some phone contact with her mother and 
very limited contact with her son; otherwise, she reported 
that she isolated herself completely due to her anxiety and 
fears.

Mental status examination of the Veteran in March 2005 showed 
that she was "on the verge of tears many times during the 
interview when talking about difficulty subjects," and had a 
pattern of exaggerating her past behavior "in somewhat 
dramatic ways."  There was no impairment in thought 
processes or communication, and coherent, logical, and goal-
directed thoughts.  There were no hallucinations present 
during the interview but past auditory hallucinations 
reported.  There were definite signs of paranoia.  There was 
no current suicidal or homicidal ideation but past suicidal 
and homicidal ideation was reported.  The Veteran's dress and 
grooming were appropriate so it appeared that she could 
maintain minimal personal hygiene.  There was full 
orientation, no obsessive or ritualistic behavior, normal 
speech, and past panic attacks reported.  The Veteran had 
impulse control problems when she was angry.  The Veteran's 
GAF score was 45, indicating serious symptoms.  The Axis I 
diagnoses included dysthymic disorder.

In an August 2005 letter, the Veteran described in detail 
what had happened to her during active service.  She reported 
that she was sexually harassed constantly during active 
service and had been raped twice during active service.  She 
stated that she had not reported being raped during active 
service because she feared what would happen to her if she 
did so.

In a September 2005 letter, the Veteran's mother described 
what she recalled about what had happened to the Veteran 
while she was on active service in Hawaii.

In a November 2005 letter, a VA Vet Center counselor stated 
that the Veteran had been treated for posttraumatic stress 
disorder (PTSD) and dysthymic disorder.  This counselor 
described the difficulties the Veteran experienced at work 
due to PTSD.  She also described the Veteran's work habits.

On VA outpatient treatment in October 2006, the Veteran's 
complaints included sleep disturbance with nightmares, 
hypervigilance, poor concentration, and an unstable temper.  
Mental status examination of the Veteran showed she was neat, 
clean, and tense.  She had oddly affected speech, coherent 
thought process, and no auditory or visual hallucinations.  
The Veteran admitted suicidal ideation but had no current 
plan.  The assessment included persistent dysthymia.  

In January 2007, the Veteran's complaints included 
difficulties with anger, intrusive memories, and some 
nightmares.  Mental status examination of the Veteran showed 
she was kempt with coherent thought processes and no auditory 
or visual hallucinations or suicidal or homicidal ideation.  
The assessment was unchanged.

On VA examination in August 2008, the Veteran's complaints 
included depression.  The VA examiner stated that it was 
"diagnostically impossible" to discuss the Veteran's 
somatization without also addressing her PTSD symptoms.  This 
examiner also stated that the Veteran was "in the midst of a 
major depression" and had a history of dysthymia with a 
major depressive overlay.  The Veteran endorsed current 
suicidal ideation with a plan but no intent.  She denied 
having any friends and felt overwhelmed by the demands of her 
job.  She had great difficulty concentrating at work and did 
not finish job tasks.  She reported that she missed work 
because of her somatization.  She also reported feeling 
suspicious of her supervisor and co-workers.  It was noted 
that the Veteran had no close relationships and was 
suspicious and paranoid of others.  The Veteran also reported 
initial insomnia with mid-cycle awakening and waking up with 
panic attacks.  She reported working for the IRS.  She was 
divorced.  She also reported major changes in her activities 
of daily living, including reduced self care and reduced 
interest in hobbies.  She had lost a few days of work in the 
past year due to her psychiatric problems.

Mental status examination of the Veteran in August 2008 
showed abnormal orientation to time and inappropriate 
appearance and hygiene which showed signs of neglect.  The 
Veteran admitted that she had not bathed in four days and did 
not bathe regularly.  The Veteran wore no makeup, a sweat 
shirt, and dirty sweat pants.  Her tennis shoes were not tied 
correctly.  She stated that she could not function at times 
and had a difficult time concentrating.  There was 
intermittent abnormal speech with a difficult time 
annunciating words correctly.  It sounded as though the 
Veteran was slurring her words or had a speech impediment.  
The Veteran's voice was shaky.  She stated that she could not 
get anything done at work or at home and could not keep up 
with filing at her job.  She also stated that she lost things 
at work and at home.  She complained that she lost a lot of 
time due to daydreaming.  She reported panic attacks more 
than once a week.  There also were signs of suspiciousness.  
There was no delusional history.  No delusions were noted 
during the examination.  A history of intermittent 
hallucinations was reported, including hearing voices inside 
her head which screamed negative, degrading comments at her, 
but no hallucinations were present during the examination.  
There were no obsessional rituals.  Suicidal ideation and 
plan were present but there was no intent.  There also was no 
homicidal ideation.  The Veteran's GAF score was 45, 
indicating serious symptoms.  The VA examiner stated, " The 
best description of [the Veteran's] current psychiatric 
impairment is psychiatric symptoms cause occupational and 
social impairment with reduced reliability and 
productivity."  The Axis I diagnoses included dysthymic 
disorder with somatization disorder.

On VA outpatient treatment in December 2008, the Veteran's 
complaints included an inability to stop crying.  The Veteran 
stated that she had struggled with anxiety and depression all 
of her life.  The VA examiner stated that the Veteran's 
symptoms suggested an early onset and chronic dysthymic 
disorder.  The Veteran reported working for the IRS since 
1998 in an atmosphere she described as "mean-spirited, 
vindictive, and aggressive."  She reported feeling afraid of 
at least two of her co-workers and, although she complained 
about these co-workers to her supervisor, she felt that her 
complaints had been dismissed.  The Veteran lived alone and 
had no contact with her sister or father, although they both 
lived locally, and only had limited contact with her son.  
She described her relationship with her son as favorable but 
distant.  She stated that she was not involved currently in a 
romantic relationship and lacked a support system.  

Mental status examination of the Veteran in December 2008 
showed that she initially was tearful and quite guarded but 
became progressively less so during the interview.  The 
Veteran denied any current or recent active suicidal ideation 
and any aggressive or assaultive impulses.  She was well-
groomed but her hair was in disarray.  There was moderate 
psychic distress initially but that had lessened to mild by 
the end of the interview.  There was no evidence of a thought 
disorder, hallucinations, or delusions.  The Veteran's speech 
was within normal limits and, although there was no evidence 
of a frank movement disorder, her mouth position during 
speech was "oddly lacking much in the way of upper lip 
movement."  The VA examiner stated that the Veteran's 
history and presentation suggested an acute situationally-
fueled anxiety disorder superimposed upon chronic/early onset 
dysthymia.

In January 2009, the Veteran complained of difficulty 
managing her anxiety.  She also reported that she was less 
anxious and had fewer crying spells since going on 
medication.  She reported further that she experienced 
nightly nightmares and poor sleep.  She denied any current 
suicidal ideation but reported hearing auditory 
hallucinations in her boss calling or talking to her.  She 
denied any visual hallucinations.  The Veteran was divorced.  
Mental status examination of the Veteran showed full 
orientation, normal speech although "there is something odd 
about speech," present auditory hallucinations, organized 
thoughts, and no delusions.  The Veteran's GAF score was 50.

In February 2009, the Veteran reported that she had noticed a 
significant improvement in her anger and irritability on her 
current medication.  The Veteran also reported that a co-
worker "still irritates her but she has been avoiding her by 
keeping to herself and focusing on her work."  It was noted 
that, overall, the Veteran's symptoms were "in fairly good 
control."  The Veteran reported continued sleep problems and 
frequent awakenings with night sweats and hyperventilation.  
The Veteran denied any suicidal or homicidal ideation or 
auditory or visual hallucinations.  Mental status examination 
of the Veteran showed full orientation, speech not pressured 
or hyperverbal, grossly intact thoughts and associations, and 
no psychotic features.  The Veteran's GAF score was 55.  

In April 2009, the Veteran complained that working at the IRS 
still was stressful.  She also reported that she had been 
able to manage her stress and interpersonal conflicts more 
effectively.  She denied any suicidal or homicidal ideation.  
She reported that she had been exercising about 20 minutes 
daily.  She also denied having any recent panic attacks and 
reported tolerating interactions with people.  Mental status 
examination of the Veteran showed full orientation, fairly 
well groomed and appropriately dressed, mildly depressed, and 
no psychotic features.  The Veteran's GAF score was 55, 
indicating moderate symptoms.

The Board again notes that, where the evidence contains 
factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart, 21 
Vet. App. 505 (2007).  This is the case here.  Specifically, 
the Board finds support for the next-higher 70 percent rating 
beginning October 4, 2006, and remaining in effect until 
February 25, 2009.  Indeed, a VA record dated October 4, 
2006, demonstrates
suicidal ideation and oddly affected speech.  In August 2008 
she continued to endorse suicidal ideation and denied having 
friends at that time.  She was suspicious and paranoid of 
others.  Moreover, at that time, mental status examination 
revealed abnormal orientation to time and inappropriate 
appearance and hygiene which showed signs of neglect, as 
discussed in detail previously.  The Veteran stated that she 
could not function at times and had difficulty concentrating.  
Additionally, there was intermittent abnormal speech in terms 
of word annunciation and the Veteran's voice was shaky.  The 
August 2008 report also revealed auditory hallucinations.  A 
later January 2009 clinical record again revealed complaints 
of auditory hallucinations.  Based on such symptomatology, it 
is determined that, for the period in question, the Veteran's 
disability picture most nearly approximates the next-higher 
70 percent rating.  It is acknowledged that a VA examiner in 
August 2008 stated that " (t)he best description of [the 
Veteran's] current psychiatric impairment is psychiatric 
symptoms cause occupational and social impairment with 
reduced reliability and productivity."  While such 
description supports a 50, and not a 70 percent rating, the 
actual findings in the reports are deemed more probative, and 
those indicate several symptoms consistent with the higher 
rating, including suicidal ideation, near-continuous 
depression affecting the ability to function independently, 
and neglect of appearance and hygiene.  

While a 70 percent rating is warranted from October 4, 2006, 
until February 25, 2009, such evaluation is not justified 
from that point forward.  Indeed, a clinical record dated 
February 25, 2009, clearly indicates significant improvement 
in many symptoms such as anger and irritability and that, 
overall, she was in "fairly good control."  The Veteran 
denied any suicidal or homicidal ideation or auditory or 
visual hallucinations.  Mental status examination of the 
Veteran showed full orientation, speech not pressured or 
hyperverbal, grossly intact thoughts, and no psychotic 
features.  Subsequent records, as detailed previously, do not 
indicate symptomatology consistent with a rating in excess of 
50 percent.

Thus, from October 4, 2006, until February 25, 2009, 
assignment of the next-higher 70 percent evaluation for the 
service-connected dysthymic disorder with somatization 
disorder is warranted.  Prior to and thereafter, no higher 
than a 50 percent rating is justified.  Indeed, except for 
the period from October 4, 2006, until February 25, 2009, the 
medical evidence shows that the Veteran's psychiatric 
disability is manifested by, at worst, psychiatric symptoms 
which cause occupational and social impairment with reduced 
reliability and productivity.  The evidence also shows that 
the Veteran's GAF scores reflect, at worst, moderate to 
serious symptoms, with no showing of obsessional rituals, 
near-continuous panic, impaired impulse control, illogical 
speech, spatial disorientation, inability to maintain 
hygiene, or other symptomatology suggestive of a disability 
picture characterized by occupational and social impairment 
with deficiencies in most areas.  

Additionally, during no portion of the rating period on 
appeal is there a basis for assignment of a 100 percent 
evaluation under DC 9433.  Indeed, although auditory 
hallucinations were reported on a few occasions, there is no 
evidence of a disability picture most nearly approximating 
the 100 percent rating.  Indeed, there is no showing of gross 
impairment in thought processes, persistent delusions or 
hallucinations, grossly inappropriate behavior, or inability 
to maintain minimal hygiene.  There is also no showing of 
significant memory loss.  Moreover, despite occasional 
suicidal ideations, the Veteran has consistently denied any 
current plan and thus the evidence does not indicate that she 
is a persistent danger of hurting herself.  There is no 
showing homicidal ideation.  Thus, for these reasons, a 100 
percent evaluation is not appropriate at any time during the 
appeal.

In sum, outside the period from October 4, 2006, to February 
25, 2009, a rating in excess of 50 percent for dysthymic 
disorder with somatization disorder is not warranted.  From 
October 4, 2006, to February 25, 2009, a 70 percent rating, 
but no higher, is allowed.  In reaching these conclusions, 
the benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities." 38 C.F.R. § 
3.321(b)(1) (2009); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the Veteran or reasonably raised by the record)

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization. Id. at 
115-116. When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not 
inadequate. An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
disability at issue, but the medical evidence reflects that 
those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describes 
the severity and symptomatology of the Veteran's disorder. 
Moreover, the evidence does not demonstrate other related 
factors.  The Veteran has not required frequent 
hospitalization due to service-connected disorders. Moreover, 
marked interference with employment has not been shown.  In 
fact, it appears that the Veteran has been employed by the 
IRS throughout the pendency of this appeal.  The Board notes 
that the Veteran has complained repeatedly about problems she 
had at work to her post-service VA treating physicians.  On 
VA examination in March 2005, however, the Veteran stated 
that she had not lost any significant work time in the 
previous 12 months.  On VA examination in August 2008, the 
Veteran reported that she had great difficulty concentrating 
at work and did not finish job tasks.  She reported that she 
missed 5 days of work in the previous year.  In December 
2008, the Veteran reported working for the IRS since 1998 in 
an atmosphere she described as "mean-spirited, vindictive, 
and aggressive."

In light of the above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

From October 4, 2006, to February 25, 2009, a 70 percent for 
dysthymic disorder with somatization disorder is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.

Prior to October 4, 2006, and from February 25, 2009, a 
rating in excess of 50 percent for dysthymic disorder with 
somatization disorder is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


